UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6612



ANDRE J. TWITTY,

                                              Plaintiff - Appellant,

          versus


MICKEY E. RAY, Warden of FCI - Edgefield,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Patrick Michael Duffy, District
Judge. (CA-00-421-7-23)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre J. Twitty, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre J. Twitty appeals the district court’s order denying

relief on his claims filed under Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We have reviewed

the record and the district court’s opinion accepting the magis-

trate judge’s recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See Twitty

v. Ray, No. CA-00-421-7-23 (D.S.C. Mar. 29, 2001).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2